AO 245C (Rev. 09/19) Case
                      Amended 2:13-cr-00141-JAD-VCF
                               Judgment in a Criminal Case         Document 277 Filed 07/08/20 (NOTE:
                                                                                                PageIdentify
                                                                                                      1 of Changes
                                                                                                             10 with Asterisks (*))
                      Sheet 1


                                        UNITED STATES DISTRICT COURT
                                                     __________ District
                                                            District     of __________
                                                                     of Nevada
                                                                            )
              UNITED STATES OF AMERICA
                                                                            )
                                                                                AMENDED JUDGMENT IN A CRIMINAL CASE
                                  v.                                        )
                  ARQUARIUS ROBERTSON                                       )   Case Number: 2:13-cr-00141-JAD-VCF-1
                                                                            )   USM Number: 47846-048
Date of Original Judgment:             7/1/2015                             )   Mario Valencia, CJA
                                       (Or Date of Last Amended Judgment)   )   Defendant’s Attorney


THE DEFENDANT:
✔ pleaded guilty to count(s)
G                              1 of the Indictment [ECF No. 1]*
G pleaded nolo contendere to count(s)
   which was accepted by the court.
G was found guilty on count(s)
   after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section                 Nature of Offense                                                           Offense Ended                Count
18 U.S.C. 1951                  Conspiracy to Interfere with Commerce by Robbery                            12/14/2009                  1




       The defendant is sentenced as provided in pages 2 through                7         of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
G The defendant has been found not guilty on count(s)
✔ Count(s) all remaining
G                                                     ✔ are dismissed on the motion of the United States.
                                                 G is G
         It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.
                                                                                                           7/6/2020
                                                                                Date of Imposition of Judgment


                                                                                Signature of Judge
                                                                                      Jennifer A. Dorsey, U.S. District Judge
                                                                                Name and Title of Judge
                                                                                                       7/8/2020
                                                                                Date
AO 245C (Rev. 09/19)Case
                     Amended2:13-cr-00141-JAD-VCF
                              Judgment in a Criminal Case    Document 277 Filed 07/08/20 Page 2 of 10
                     Sheet 2 — Imprisonment                                                             (NOTE: Identify Changes with Asterisks (*))
                                                                                                   Judgment — Page         2     of         7
DEFENDANT: ARQUARIUS ROBERTSON
CASE NUMBER: 2:13-cr-00141-JAD-VCF-1

                                                         IMPRISONMENT

       The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:

                                                               126 MONTHS*




✔
G      The court makes the following recommendations to the Bureau of Prisons:
       The Court recommends that the defendant be designated to a facility in Atlanta, Georgia.




✔
G      The defendant is remanded to the custody of the United States Marshal.

G      The defendant shall surrender to the United States Marshal for this district:
       G     at                                G     a.m.      G    p.m.      on                                       .

       G     as notified by the United States Marshal.

G      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

       G     before 2 p.m. on                                            .

       G     as notified by the United States Marshal.

       G     as notified by the Probation or Pretrial Services Office.


                                                               RETURN
I have executed this judgment as follows:




       Defendant delivered on                                                        to

at                                                   with a certified copy of this judgment.




                                                                                                UNITED STATES MARSHAL


                                                                         By
                                                                                           DEPUTY UNITED STATES MARSHAL
                      Case 2:13-cr-00141-JAD-VCF Document 277 Filed 07/08/20 Page 3 of 10
AO 245& (Rev. ) $PHQGHGJudgment in a Criminal Case                                                     (NOTE: Identify Changes with Asterisks (*))
                    Sheet 3 — Supervised Release
                                                                                                  Judgment—Page          3        of             7
DEFENDANT: ARQUARIUS ROBERTSON
CASE NUMBER: 2:13-cr-00141-JAD-VCF-1
                                                             SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

                                                                    2 YEARS




and must comply with the following VWDQGDUGFRQGLWLRQVPDQGDWRU\FRQGLWLRQVDQGVSHFLDOconditions:

                                          STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.        You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
          release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
          frame.
2.        After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
          when you must report to the probation officer, and you must report to the probation officer as instructed.
3.        You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
          court or the probation officer.
4.        You must answer truthfully the questions asked by your probation officer.
5.        You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
          arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
          the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
          hours of becoming aware of a change or expected change.
6.        You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
          take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.        You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
          doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
          you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
          responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
          days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
          becoming aware of a change or expected change.
8.        You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
          convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
          probation officer.
9.        If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.       You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
          designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.       You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
          first getting the permission of the court.
12.       If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
          require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
          person and confirm that you have notified the person about the risk.
13.       You must follow the instructions of the probation officer related to the conditions of supervision.
                   Case 2:13-cr-00141-JAD-VCF Document 277 Filed 07/08/20 Page 4 of 10
AO 245& (Rev. )   $PHQGHGJudgment in a Criminal Case                                          (NOTE: Identify Changes with Asterisks (*))
                       Sheet 3A — Supervised Release

DEFENDANT: ARQUARIUS ROBERTSON                                                                  Judgment—Page         4        of        7
CASE180%(5 2:13-cr-00141-JAD-VCF-1

                                     MANDATORY CONDITIONS OF SUPERVISION
1.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court, not to exceed 104 tests annually.
              G The above drug testing condition is suspended, based on the court's determination that you
                    pose a low risk of future substance abuse. (check if applicable)
4.    <RXPXVWFRRSHUDWHLQWKHFROOHFWLRQRI'1$DVGLUHFWHGE\WKHSUREDWLRQRIILFHU
5.   You must PDNHUHVWLWXWLRQLQDFFRUGDQFHZLWK86&DQG$RUDQ\RWKHUVWDWXWHDXWKRUL]LQJDVHQWHQFHRIUHVWLWXWLRQ




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                                Date
AO 245C (Rev. 09/19)Case
                     Amended2:13-cr-00141-JAD-VCF
                              Judgment in a Criminal Case   Document 277 Filed 07/08/20 Page 5 of 10
                     Sheet 3D — Supervised Release                                              (NOTE: Identify Changes with Asterisks (*))
                                                                                             Judgment—Page        5      of         7
DEFENDANT: ARQUARIUS ROBERTSON
CASE NUMBER: 2:13-cr-00141-JAD-VCF-1

                                     SPECIAL CONDITIONS OF SUPERVISION
  1.Substance Abuse Treatment – You must participate in an outpatient substance abuse treatment program and follow
  the rules and regulations of that program. The probation officer will supervise your participation in the program (provider,
  location, modality, duration, intensity, etc.).

  2. Drug Testing – You must submit to substance abuse testing to determine if you have used a prohibited substance.
  Testing shall not exceed 104 tests per year. You must not attempt to obstruct or tamper with the testing methods.

  3. Access to Financial Information – You must provide the probation officer access to any requested financial
  information and authorize the release of any financial information. The probation office will share financial information with
  the U.S. Attorney’s Office.

  4. Debt Obligations – You must not incur new credit charges, or open additional lines of credit without the approval of the
  probation officer.

  5. Search and Seizure – You must submit your person, property, house, residence, vehicle, papers, or office, to a search
  conducted by a United States Probation Officer. Failure to submit to a search may be grounds for revocation of release.
  You must warn any other occupants that the premises may be subject to searches pursuant to this condition.

  The probation officer may conduct a search under this condition only when reasonable suspicion exists that you have
  violated a condition of supervision and that the areas to be searched contain evidence of this violation. Any search must be
  conducted at a reasonable time and in a reasonable manner.
AO 245C (Rev. 09/19) Case
                      Amended 2:13-cr-00141-JAD-VCF
                               Judgment in a Criminal Case     Document 277 Filed 07/08/20 Page 6 of 10
                      Sheet 5 — Criminal Monetary Penalties                                                    (NOTE: Identify Changes with Asterisks (*))
                                                                                                      Judgment — Page        6      of          7
DEFENDANT: ARQUARIUS ROBERTSON
CASE NUMBER: 2:13-cr-00141-JAD-VCF-1
                                          CRIMINAL MONETARY PENALTIES
    The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.
                  Assessment           5HVWLWXWLRQ)LQHAVAA Assessment*JVTA AssessPHQW
TOTALS           $ 100.00             $ 34,878.34                      $                             $                        $


G The determination of restitution is deferred until                    . An Amended Judgment in a Criminal Case (AO 245C) will be
     entered after such determination.

✔ The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.
G
    If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
    the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
    before the United States is paid.

Name of Payee                            Total Loss***                        Restitution Ordered                        Priority or Percentage
 RESTITUTION LIST ATTACHED




TOTALS                           $                          0.00          $                          0.00


G    Restitution amount ordered pursuant to plea agreement $

G    The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
     fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
     to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

✔
G    The court determined that the defendant does not have the ability to pay interest, and it is ordered that:
     ✔ the interest requirement is waived for
     G                                               G fine         ✔ restitution.
                                                                    G
     G the interest requirement for the      G fine         G restitution is modified as follows:


* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
*** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
AO 245C (Rev. 09/19) Case
                      Amended 2:13-cr-00141-JAD-VCF
                               Judgment in a Criminal Case    Document 277 Filed 07/08/20 Page 7 of 10
                      Sheet 6 — Schedule of Payments                                                      (NOTE: Identify Changes with Asterisks (*))
                                                                                                       Judgment — Page      7      of         7
DEFENDANT: ARQUARIUS ROBERTSON
CASE NUMBER: 2:13-cr-00141-JAD-VCF-1

                                                  SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A    ✔ Lump sum payment of $
     G                                 34,978.34          due immediately, balance due

          G not later than                                     , or
          ✔ in accordance with G C,
          G                                    G D,      G     E, or    ✔ F below; or
                                                                        G
B    G Payment to begin immediately (may be combined with              G C,       G D, or G F below); or
C    G Payment in equal                        (e.g., weekly, monthly, quarterly) installments of $                       over a period of
                        (e.g., months or years), to commence                  (e.g., 30 or 60 days) after the date of this judgment; or

D    G Payment in equal                       (e.g., weekly, monthly, quarterly) installments of $                   over a period of
                       (e.g., months or years), to commence                  (e.g., 30 or 60 days) after release from imprisonment to a
          term of supervision; or

E    G Payment during the term of supervised release will commence within                   (e.g., 30 or 60 days) after release from
          imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F    ✔ Special instructions regarding the payment of criminal monetary penalties:
     G
     Any unpaid balance shall be paid at a monthly rate of not less than 10% of any income earned during
     incarceration and/or gross income while on supervision, subject to adjustment by the Court based upon
     ability to pay.



Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




✔ Joint and Several
G
     Case Number
     Defendant and Co-Defendant Names
                                                                                   Joint and Several                Corresponding Payee,
     (including defendant number)                    Total Amount                       Amount                          if appropriate.
     Cortaz Robertson 2:13-cr-141-JAD-2;
     William Will Morrow 2:13-cr-141-JAD-3;           In the total amount of $34,878.34
     Kolby Gago 2:13-cr-67-GMN

G The defendant shall pay the cost of prosecution.

G The defendant shall pay the following court cost(s):
✔ The defendant shall forfeit the defendant’s interest in the following property to the United States:
G
      AMENDED FINAL ORDER OF FORFEITURE ATTACHED


Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment, (5)
fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of prosecution
and court costs.
     Case 2:13-cr-00141-JAD-VCF Document 277 Filed 07/08/20 Page 8 of 10



                               U.S. v. Arquarius Robertson
                                2:13-cr-00141-JAD-VCF
                                      Restitution List




Garda Cash Logistics                     $ 34,878.34
1685 S Palm Street
Las Vegas, NV 89104


Total amount of restitution due Jointly and Severally with Co-Defendants Cortaz Robertson
2:13-CR-141-JAD-VCF-2 and William Will Morrow 2:13-CR-141-JAD-VCF-3 and Defendant
Kolby Gago 2:13-CR-67-GMN
          Case
          Case2:13-cr-00141-JAD-VCF
               2:13-cr-00141-JAD-VCF Document
                                     Document277
                                              248 Filed
                                                  Filed07/08/20
                                                        02/05/20 Page
                                                                 Page91of
                                                                        of10
                                                                           3



 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                       2:13-CR-141-JAD-VCF

 9                Plaintiff,                       Amended Final Order of Forfeiture

10         v.

11 ARQUARIUS ROBERTSON,

12                Defendant.

13         This Court found that Arquarius Robertson shall pay the in personam criminal
14 forfeiture money judgment of $36,320, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2); 18

15 U.S.C. § 981(a)(1)(C) with 28 U.S.C. § 2461(c); and 21 U.S.C. § 853(p). Criminal

16 Indictment, ECF No. 1; Change of Plea, ECF No. 137; Plea Agreement, ECF No. 139;

17 Order of Forfeiture, ECF No. 146.

18         This Court finds that the United States may amend this order at any time to add
19 subsequently located property or substitute property to the forfeiture order pursuant to Fed.
               [Lines 18-22 INTENTIONALLY LEFT BLANK]
20 R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

21         The in personam criminal forfeiture money judgment amount of $36,320, complies
22 with Honeycutt v. United States, ___U.S.___, 137 S. Ct. 1626 (2017).

23         THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that
24 the United States recover from Arquarius Robertson the in personam criminal forfeiture

25 money judgment of $36,320, not to be held jointly and severally liable with any

26 codefendants and the collected money judgment amount between the codefendants is not to

27 exceed $36,320, pursuant to Fed. R. Crim. P. 32.2(b)(4)(A) and (B); 18 U.S.C. §

28 981(a)(1)(C) with 28 U.S.C. § 2461(c); and 21 U.S.C. § 853(p).
          Case
           Case2:13-cr-00141-JAD-VCF
                2:13-cr-00141-JAD-VCF Document
                                       Document277
                                                248 Filed
                                                     Filed07/08/20
                                                           02/05/20 Page
                                                                     Page10
                                                                          2 of 10
                                                                               3



 1          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

 2   copies of this Order to all counsel of record and three certified copies to the United States

 3   Attorney’s Office, Attention Asset Forfeiture Unit.
                                   July 6
 4         DATED _____________________, 2020.

 5

 6

 7                                               HONORABLE JENNIFER A. DORSEY
                                                 UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
